        Case 1:21-cv-00095-JHR-LF Document 23 Filed 05/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

S.E.B.M., a minor, by and through her next friend,
MARIA MENDEZ FELIPE,

       Plaintiff,                                                    No. 21-cv-00095-JHR-LF

v.

THE UNITED STATES OF AMERICA,

       Defendant.

                                            ORDER

       Before the Court is the parties’ Stipulated Motion to Hold Action in Abeyance for Sixty

(60) Days. Based on the reasons provided in the stipulated motion, and good cause appearing

therefor, the Court orders that this action, including all proceedings and case deadlines, shall be

held in abeyance for sixty (60) days to allow the parties to focus their attention on settlement

discussions.

       IT IS SO ORDERED.

DATED: May 18, 2021



                                                     _________________________
                                                     JERRY H. RITTER
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     Presiding by Consent




                                                 1
